Citation Nr: 1606630	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.  

2.  Entitlement to service connection for lipomas, to include as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  

4.  Entitlement to service connection for headaches, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 through September 1967, which included service within the Republic of Vietnam from February 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In his August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In October 2015, the RO notified the Veteran that his hearing was scheduled for December 2015; however, he did not report for that proceeding.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

This case consists entirely of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Initially, the Board notes that the Veteran has reported receiving private treatment with his primary care physician, Dr. M.F.N.  In a February 2009 VA Form 21-4142, he described treatment for fatty tissue tumors, headaches, and pain down his legs.  The RO obtained these treatment records in April 2009; however, VA treatment records dated in November 2014 indicate that the Veteran has continued to seek treatment with Dr. M.F.N.  Therefore, remand is required to obtain the outstanding private treatment records.  

Moreover, the most recent VA treatment records are from the Boston VA Outpatient Clinic (OPC), Brockton VA Medical Center (VAMC), West Roxbury VAMC, and Plymouth Community Based Outpatient Clinic (CBOC).  However, these treatment records indicate that the Veteran has also sought treatment at the Providence VAMC for his headaches.  Therefore, remand is also required to obtain the Providence VAMC treatment records.  

In addition, a November 2009 VA examiner diagnosed the Veteran with chloracne, but did not provide any medical opinion regarding the etiology of the disorder.  The RO denied the claim because the evidence did not show that chloracne manifested within one year of last exposure to herbicides in Vietnam.  However, at a February 2005 Agent Orange Examination, the Veteran reported that he had been diagnosed with chloracne during a VA research study in Boston in the late 1970s.  Therefore, the AOJ should attempt to obtain the reports of that study.  A VA medical opinion is also needed to determine whether the Veteran's chloracne is directly related to his military service.  

Regarding the claim for peripheral neuropathy Board further notes that a November 2009 VA examiner indicated that he needed further testing or the report of previous testing.  Therefore, it is unclear whether the examiner had access to the June 2009 Brockton Hospital peripheral arterial Doppler examination or needed to perform further neurological testing.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, the Veteran has claimed that he experienced headaches in service and that they are related to his herbicide exposure.  As there is insufficient evidence to decide the claim, the Board finds that a VA examination and medical opinion are needed.

Lastly, the Board notes that, subsequent to the July 2012 statements of the case (SOCs), the Veteran filed a claim for an increased evaluation for diabetes mellitus and for service connection for posttraumatic stress disorder (PTSD) and coronary artery disease.  In developing those claims, the RO obtained the Veteran's service personnel records, VA examinations, and VA treatment records.  However, the RO did not review the service personnel records, VA examinations, or VA treatment records as they pertain to the issues on appeal.  There is also no waiver of the RO's initial consideration of that evidence.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chloracne, lipomas, peripheral neuropathy of the lower extremities, and headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. M.F.N. for treatment since March 2009.  

The AOJ should also secure any outstanding, relevant VA medical records, including records from the Boston VA Healthcare System for treatment since November 2015, the VA research study performed in Boston in the late 1970s, and all treatment records from the Providence VAMC.  

2.  After completing the foregoing development, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has reported that he was diagnosed with chloracne during a VA research study in the late 1970s.  He has also indicated that he has had recurrent lesions over his trunk and face that drain and then heal since his service in Vietnam.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current skin disorders.  If the Veteran has had chloracne during the pendency of the appeal, he or she should state when the disorder first manifested.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include exposure to herbicides (notwithstanding the fact that it may be beyond the presumptive period or may not be a presumed association).  

In rendering the opinion, the examiner should consider the service treatment records showing cellulitis on the Veteran's right thumb in May 1965, a large mass on his right side in January 1966, a lipoma on his right flank in July 1966, acne on his chest in November 1966, and a pilonidal cyst with abscess over the coccygeal region in May 1967.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing the foregoing development, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has reported having headaches since his service in Vietnam.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the any current headaches are related to the Veteran's military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association).  

In rendering this opinion, the examiner should consider the service treatment records documenting a  headache in June 1964, as well as the November 2013 VA treatment records showing complaints of a long history of episodes of transient facial pain with paroxysmal sharp pain on V1 distribution.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the foregoing development, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has stated that that he has had pain in legs since his service in Vietnam. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether the Veteran has had s peripheral neuropathy of the lower extremities during the pendency of the appeal, and if so, when the disorder first manifested.  He or she should also opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence obtained since the statement of the case.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

